UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1810


WIDEWATERS VILLAGE COMMUNITY ASSOCIATION, INCORPORATED,

                Creditor – Appellant,

          v.

STACEY B. HAYWOOD; THEODORE A. HAYWOOD,

                Debtors – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:09-cv-00067-F; 08-06317-8-SWH)


Submitted:   September 29, 2011           Decided:   October 11, 2011


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson G. Harris, HARRIS & HILTON, P.A., Raleigh, North
Carolina, for Appellant. William E. Brewer, Jr., LAW OFFICE OF
WILLIAM E. BREWER, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Widewaters        Village     Community          Association,        Inc.,

appeals from the district court’s order upholding the bankruptcy

court’s    determination       that     the    Association’s       claim    in     the

Chapter 13 bankruptcy case of Stacey B. and Theodore A. Haywood

was an unsecured claim and its lien may be avoided.                      Our review

of the record and the briefs filed by the parties discloses no

reversible error.       Accordingly, we affirm for the reasons stated

by   the    district      court.             Widewaters       Village      Community

Association,     Inc.    v.    Haywood,       No.     5:09-cv-00067-F      (E.D.N.C.

July 2, 2010).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument       would    not   aid   the   decisional

process.

                                                                            AFFIRMED




                                         2